Journal Entries (1832-33): Journal 4: (1) Rule to appear and for publication of notice *p. 507. *130Journal 3: (2) Motion to take bill as confessed *p. i; (3) bill taken as confessed, referred to master *p. 3; (4) master’s report confirmed, decree *p. J.
Papers in File: (i) Bill of complaint; (2) precipe for subpoena; (3) writ of subpoena and return; (4) affidavit of non-residence; (3) proof of publication of notice; (6) motion to take bill as confessed; (7) master’s report of amount due; (8) promissory note—King & Foster to Tucker & Crowell; (9) deed of mortgage—King & Foster to Tucker & Crowell; (10) final decree signed by two of the judges; (11) partnership agreement between Foster and King.
Chancery Case 130 of 1832.